DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reason. 
Claim 1 recites the limitation "the container" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara et al. (US 5,735,319).
Regarding claim 1, the reference McNamara et al. discloses a filling device (10, 110, 210) suitable for filling a chemical reactor with particulate catalyst material, comprising 
a supply container (12) that can be filled with the particulate catalyst material (11), wherein the supply container (12) has a lower opening, and 
a radial distribution unit (118), which can be supplied with the particulate catalyst material via the lower opening of the supply container (12) and which is connected to the supply container (12) in such a way that it can rotate about a rotational axis (A), in order to distribute in the container (reactor) to be filled the particulate catalyst material supplied from the supply container (12) to the distribution unit (118), wherein the distribution unit (118) can be driven by means of a drive unit (67) that is arranged outside the supply container (12), which drive unit comprises a motor (67), a first (42) and a second drive means (66) (see Abstract, Figs. 1-7), wherein the second drive means (66) is a drive belt pulley (66), which drives the first drive means (42), which is designed as a driven belt pulley (42), via a drive belt (62), thus allowing a torque of the drive belt pulley (66) to be transmitted to the driven belt pulley (42) (see col. 4, lines 25-67; Figs. 2 and 5),
characterized in that the motor (67) of the drive unit is secured on an outer wall of the supply container (12) and is arranged laterally offset with respect to the rotational axis (A) of the distribution unit (118) (see col. 4, lines 25-67; Figs. 2 and 5).
Regarding claim 2, the reference McNamara et al. discloses the filling device (10, 110, 210), wherein the motor (67) is coupled to the first drive means (42), which is rotatable about the rotational axis (A), and wherein the first drive means (42) is connected to the distribution unit (118) (see col. 4, lines 23-67; col. 6, lines 28-37; Figs. 1, 2, 5, 6).
Regarding claim 5, the reference McNamara et al. discloses the filling device (10, 110, 210), wherein the first drive means (42) is arranged between the supply container (12) and the distribution unit (118) (see col. 4, lines 25-67; Figs. 2 and 5), and the torque of the second drive means (66) is transmitted to the distribution unit (118) by means of the first drive means (42) (see col. 4, lines 23-67; col. 6, lines 28-37; Figs. 1, 2, 5, 6).
Regarding claim 6, the reference McNamara et al. discloses the filling device (10, 110, 210), wherein the distribution unit (118) has a multiplicity of sectors, which are oriented radially outward from the rotational axis (A) and which are separated from one another by separating elements (122a-122d), wherein the separating elements (122a-122d) extend radially outward with respect to the rotational axis (A), with the result that an outlet opening for the particulate catalyst material is formed between in each case two separating elements (see col. 4, lines 42-60; Fig. 5).
Regarding claim 7, the reference McNamara et al. discloses the filling device (10, 110, 210), wherein the sectors have a sector opening that is open in the direction of the supply container (12), thus allowing the sectors to be filled with the particulate catalyst material (see col. 4, lines 42-60; Fig. 5).

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivvers (US 6,923,389).
Regarding claim 1, the reference Shivvers discloses a filling device (1) suitable for filling a chemical reactor with particulate catalyst material, comprising 
a supply container (10) that can be filled with the particulate catalyst material, wherein the supply container (10) has a lower opening (16) (see col. 4, lines 25-46; Fig. 1), and 
a radial distribution unit (12), which can be supplied with the particulate catalyst material via the lower opening (16) of the supply container (10) and which is connected to the supply container (10) in such a way that it can rotate about a rotational axis (A), in order to distribute in the container (reactor) to be filled the particulate catalyst material  supplied from the supply container (10) to the distribution unit (12), wherein the distribution unit (12) can be driven by means of a drive unit (33) that is arranged outside the supply container (10), which drive unit comprises a motor (33), a first (86) and a second drive means (101), wherein the second drive means (101) is a drive belt pulley (101), which drives the first drive means (86), which is designed as a driven belt pulley (86), via a drive belt (99), thus allowing a torque of the drive belt pulley (101) to be transmitted to the driven belt pulley (86) (see col. 6, lines 16-23; Figs. 1-2),
characterized in that the motor (33) of the drive unit (33) is secured on an outer wall of the supply container (10) and is arranged laterally offset with respect to the rotational axis (A) of the distribution unit (12)( see col. 53-67; col. 6, lines 29; Figs. 1-2).
Regarding claim 2, the reference Shivvers discloses the filling device (1), wherein the motor (33) is coupled to the first drive means (86), which is rotatable about the rotational axis (A), wherein the first drive means (86) is connected to the distribution unit (12) (see Figs. 1-2).
Regarding claim 5, the reference Shivvers discloses the filling device (1), wherein the first drive means (86) is arranged between the supply container (10) and the distribution unit (12), and the torque of the second drive means (101) is transmitted to the distribution unit (12) by means of the first drive means (86) (see col. 6, lines 16-23; Figs. 1-2).
Regarding claim 6, the reference Shivvers discloses the filling device (1), wherein the distribution unit (12) has a multiplicity of sectors, which are oriented radially outward from the rotational axis (A) and which are separated from one another by separating elements (110-117), wherein the separating elements (110-117) extend radially outward with respect to the rotational axis (A), with the result that an outlet opening for the particulate catalyst material is formed between in each case two separating elements (9) (see col. 6, lines 31-67; Figs. 1-4).
Regarding claim 7, the reference Shivvers discloses the filling device (1), wherein the sectors have a sector opening that is open in the direction of the supply container (10), thus allowing the sectors to be filled with the particulate catalyst material (see col. 6, lines 31-67; Figs. 1-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 5,735,319) or Shivvers (US 6,923,389) as applied to claim 1 above, and further in view of Berry, Jr. (US 4,159,785).
Regarding claim 24, the references McNamara et al. and Shivvers do not specifically disclose a method for filling a chemical reactor with a particulate catalyst material using a filling device. However, as evidenced by the reference Berry, Jr. (see col. 1, lines 13-68; Figure), it is typical in the art to fill a chemical reactor with a particulate catalyst material using a filling device which can promote dense loading of particulate material into vessels. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the filling device of McNamara et al. or Shivvers for uniformly filling a chemical reactor with a particulate catalyst material, and thereby, promote dense loading of the particulate catalyst in the reactor, as doing so would amount to nothing more than a use of a known device for its intended use to accomplish an entirely expected result. The reference McNamara et al. teaches that the disclosed filling device (10, 110, 210) provides for efficient and compact filling of a container with a particulate material (see Abstract; col. 1, lines 3-63; Figs. 1-7). The reference Shivvers also teaches that the disclosed filling device (1) provides for uniformly filling a container with a particulate material (see col. 3, lines 8-13; Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,059,685. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,059,685 disclose the filling device as required by the instant claims 1, 2, and 5-24 and a method for filing a container with a particulate material using the filling device. 
Response to Arguments
Applicant's arguments filed on 14 September 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claimed filling device is for filling a chemical reactor with particulate catalyst, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant also argue that the filling devices of McNamara et al. and Shivvers are not suitable for use in filling a chemical reactor with particulate catalyst material. However, as not structural distinction is seen between the instantly claimed filling device and the filling devices of McNamara et al. and Shivvers with respect to claims 1, 2, and 5-7, the filling devices of McNamara et al. and Shivvers are considered capable of use for filling a container or a reactor with particulate catalyst material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774